                             Case 4:19-cv-01480-JSW Document 16 Filed 04/09/19 Page 1 of 3



                1      Byron S. Hollins, SB# 113423
                       HOLLINS & ASSOCIATES
                2      23801 Calabasas Road, Suite 100
                       Calabasas CA 91302
                3      Phone:        818.223.0300
                       Fax: 818.223.0310
                4      byron@hollins.legal
                5      Attorneys for Defendant
                       Jeffrey L. Hartman
                6
                7                                UNITED STATES DISTRICT COURT
                8                              NORTHERN DISTRICT OF CALIFORNIA
                9                                        OAKLAND DIVISION
               10      Anthiny G. Thomas, individually, and on   )   Case no. CV-19-1480-JSW
                       behalf of the General Public acting as a  )   (Hon. Jeffrey S. White, Ctrm 5)
               11      Private Attorney General,                 )
                                                                 )
               12                   Plaintiff,                   )
                                                                 )
               13      v.                                        )
                                                                 )
               14      Bruce T. Beesley, Mrs. Beesley, Jeffrey L.)
                       Hartman, Mrs. Hartman, Jeri Coppa-)
               15      Knudson, Ken Tersini, Mrs. K. Tersini,)
                       Jennifer Jodoin, Mr. Jodoin, Wayne Silver,)
               16      Mrs. Silver, Kenmark Ventures, LLC,)
                       Stremmel Auction LLC, Steven Stremmel,)
               17      Mrs. S. Stremmel, Hudson Stremmel, Amy)
                       Tierre and Does 1-1000, inclusive.        )
               18                                                )
                                                                 )
               19                   Defendants                   )
                                                                 )
               20
               21
               22
               23
               24
               25
               26
               27      ///
               28      ///
HOLLINS & ASSOCIATES                                  -1-
                       NOTICE OF APPEARANCE OF DEFENDANT JEFFREY L. HARTMAN, AND REQUEST
                                                  FOR NOTICE
                                                                                              CV-19-1480-JSW
                          Case 4:19-cv-01480-JSW Document 16 Filed 04/09/19 Page 2 of 3



                1      NOTICE OF APPEARANCE OF DEFENDANT JEFFREY L. HARTMAN, AND REQUEST
                                                  FOR NOTICE
                2
                3      TO: The Court and All Parties and Counsel That Have Appeared Herein:
                4      PLEASE TAKE NOTICE that Defendant JEFFREY L. HARTMAN, reserving all rights and
                5      remedies, hereby appear through their undersigned attorney, and request all notices in this
                6      action be sent to:
                7      Byron S. Hollins, SB# 113423
                       HOLLINS & ASSOCIATES
                8      23801 Calabasas Road, Suite 100
                       Calabasas CA 91302
                9      Email: byron@hollins.legal
               10      Dated: April 9, 2019                         Respectfully submitted,
                                                                    HOLLINS & ASSOCIATES
               11
                                                                    By:    /s/ Byron S. Hollins
               12                                                          Byron S. Hollins
                                                                           Attorneys for Defendant Jeffrey L.
               13                                                          Hartman
               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
HOLLINS & ASSOCIATES                                  -2-
                       NOTICE OF APPEARANCE OF DEFENDANT JEFFREY L. HARTMAN, AND REQUEST
                                                  FOR NOTICE
                                                                                                 CV-19-1480-JSW
                          Case 4:19-cv-01480-JSW Document 16 Filed 04/09/19 Page 3 of 3



                1                                     CERTIFICATE OF SERVICE
                2             I, Byron S. Hollins, the undersigned, hereby declare:
                3             I am an attorney duly licensed to practice in the State of California and before this
                4      Court, with offices at 23801 Calabasas Road #100, Calabasas, CA. I am counsel for
                5      Defendant JEFFREY L. HARTMAN.
                6             On April 9, 2019 I electronically filed the foregoing NOTICE OF APPEARANCE OF
                7      DEFENDANT JEFFREY L. HARTMAN AND REQUEST FOR NOTICE with the U.S. District
                8      Court for the Northern District of California by using the CM/ECF system. All participants in
                9      this Action that are registered as CM/ECF users will be served by the CM/ECF system.
               10             In addition on said date, I served the foregoing document on Anthony Thomas,
               11      Plaintiff in the Action, via electronic mail to atemerald2@gmail.com, and also by placing a
               12      true and correct copy thereof enclosed in a sealed envelope, with postage thereon fully
               13      prepaid, addressed as follows:
               14      Anthony Thomas
                       7725 Peavine Peak Court
               15      Reno, NV 89523
               16      and on the same day, depositing said envelope in the U.S. Mail at Calabasas, CA.
               17             I declare under penalty of perjury under the laws of the United States of America that
               18      the foregoing is true and correct. Executed on April 9, 2019 at Calabasas, CA.
               19
               20                                                              /s/ Byron S. Hollins
                                                                               Byron S. Hollins
               21
               22
               23
               24
               25
               26
               27
               28
HOLLINS & ASSOCIATES                                  -3-
                       NOTICE OF APPEARANCE OF DEFENDANT JEFFREY L. HARTMAN, AND REQUEST
                                                  FOR NOTICE
                                                                                                      CV-19-1480-JSW
